


110 HR 5947 IH: Returning Soldiers’ Bill of Rights

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5947
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. King of New York
			 (for himself, Mrs. McCarthy of New
			 York, Mr. Fossella,
			 Mr. Reynolds, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  returning soldiers’ bill of rights.
	
	
		1.Short titleThis Act may be cited as the
			 Returning Soldiers’ Bill of Rights
			 Act .
		IEducation
			101.Educational
			 assistance for members of the Armed Forces who serve in support of a
			 contingency operation after September 11, 2001
				(a)Educational
			 assistance authorized
					(1)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
						
							33Basic Educational
				Assistance for Service in Support of a Contingency Operation
								
									Subchapter I—Definitions
									Sec. 3301. Definitions.
									Subchapter II—Educational Assistance
									Sec. 3311. Educational assistance for service in the Armed
				  Forces on or after September 11, 2001: entitlement.
									Sec. 3312. Educational assistance: duration.
									Sec. 3313. Educational assistance: amount; payment.
									Sec. 3314. Tutorial assistance.
									Sec. 3315. Licensure and certification tests.
									Sec. 3316. Supplemental educational assistance for additional
				  service.
									Sec. 3317. Transfer of entitlement to basic educational
				  assistance.
									Sec. 3318. Use of educational assistance benefits for the
				  repayment of Federal student loans for certain courses of
				  education.
									Subchapter III—Administrative Provisions
									Sec. 3321. Time limitation for use of and eligibility for
				  entitlement.
									Sec. 3322. Bar to duplication of educational assistance
				  benefits.
									Sec. 3323. Administration.
									Sec. 3324. Allocation of administration and costs.
								
								IDefinitions
									3301.DefinitionsIn this chapter:
										(1)The term active duty has the
				meanings as follows (subject to the limitations specified in sections 3002(6)
				and 3311(b) of this title):
											(A)In the case of
				members of the regular components of the Armed Forces, the meaning given such
				term in section 101(21)(A) of this title.
											(B)In the case of
				members of the reserve components of the Armed Forces, service on active duty
				under a call or order to active duty under section 688, 12301(a), 12301(d),
				12301(g), 12302, or 12304 of title 10.
											(2)The term
				contingency operation has the meaning given such term under
				section 101(a)(13) of title 10, United States Code.
										(3)The term
				entry level and skill training means the following:
											(A)In the case of
				members of the Army, Basic Combat Training and Advanced Individual
				Training.
											(B)In the case of
				members of the Navy, Recruit Training (or Boot Camp) and Skill Training (or
				so-called A School).
											(C)In the case of
				members of the Air Force, Basic Military Training and Technical
				Training.
											(D)In the case of
				members of the Marine Corps, Recruit Training and Marine Corps Training (or
				School of Infantry Training).
											(E)In the case of
				members of the Coast Guard, Basic Training.
											(4)The terms program of education
				and Secretary of Defense have the meaning given such terms in
				section 3002 of this title.
										IIEducational
				Assistance
									3311.Educational
				assistance for service in the Armed Forces on or after September 11, 2001:
				entitlement
										(a)EntitlementSubject
				to subsections (d) and (e), each individual described in subsection (b) is
				entitled to educational assistance under this chapter.
										(b)Covered
				individualsAn individual described in this subsection is any
				individual (including an individual as a Reserve) who—
											(1)on or after
				September 11, 2001, serves an aggregate of at least 6 months on active duty in
				the Armed Forces in support of a contingency operation; and
											(2)after completion
				of service described in paragraph (1)—
												(A)continues on
				active duty; or
												(B)is discharged or
				released from active duty as described in subsection (c).
												(c)Covered
				discharges and releasesA discharge or release from active duty
				of an individual described in this subsection is a discharge or release as
				follows:
											(1)A discharge from
				active duty in the Armed Forces with an honorable discharge.
											(2)A release after
				service on active duty in the Armed Forces characterized by the Secretary
				concerned as honorable service and placement on the retired list, transfer to
				the Fleet Reserve or Fleet Marine Corps Reserve, or placement on the temporary
				disability retired list.
											(3)A release from
				active duty in the Armed Forces for further service in a reserve component of
				the Armed Forces after service on active duty characterized by the Secretary
				concerned as honorable service.
											(4)A discharge or
				release from active duty in the Armed Forces for—
												(A)a
				service-connected disability;
												(B)a medical condition
				which preexisted the service of the individual as described in the applicable
				paragraph of subsection (b) and which the Secretary determines is not
				service-connected;
												(C)hardship;
				or
												(D)a physical or
				mental condition that was not characterized as a disability and did not result
				from the individual's own willful misconduct but did interfere with the
				individual's performance of duty, as determined by the Secretary concerned in
				accordance with regulations prescribed by the Secretary of Defense.
												(d)Contribution(1)Except as provided in
				paragraph (2), the basic pay of any individual described in subsection (b) who
				elects to receive educational assistance under this chapter shall be reduced by
				$100 for each of the first 12 months that such individual is entitled to such
				pay.
											(2)In the case of an individual covered
				by paragraph (1) who is a member of the Selected Reserve, the Secretary of
				Defense shall collect from the individual an amount equal to $1,200 not later
				than one year after completion by the individual of the two years of service on
				active duty providing the basis for such entitlement. The Secretary of Defense
				may collect such amount through reductions in basic pay in accordance with
				paragraph (1) or through such other method as the Secretary of Defense
				considers appropriate.
											(3)Any amount by which the basic pay of an
				individual is reduced under this subsection shall revert to the Treasury and
				shall not, for purposes of any Federal law, be considered to have been received
				by or to be within the control of such individual.
											3312.Educational
				assistance: duration
										(a)In
				generalSubject to section 3695 of this title and except as
				provided in subsections (b) and (c), an individual entitled to educational
				assistance under this chapter is entitled to a number of months of educational
				assistance under section 3313 of this title equal to 36 months, which is the
				equivalent of four academic years.
										(b)Continuing
				receiptThe receipt of educational assistance under section 3313
				of this title by an individual entitled to educational assistance under this
				chapter is subject to the provisions of section 3321(b)(2) of this
				title.
										(c)Discontinuation
				of education for active duty(1)Any payment of
				educational assistance described in paragraph (2) shall not—
												(A)be charged against any entitlement to
				educational assistance of the individual concerned under this chapter;
				or
												(B)be counted against the aggregate
				period for which section 3695 of this title limits the individual's receipt of
				educational assistance under this chapter.
												(2)Subject to paragraph (3), the payment
				of educational assistance described in this paragraph is the payment of such
				assistance to an individual for pursuit of a course or courses under this
				chapter if the Secretary finds that the individual—
												(A)(i)in the case of an
				individual not serving on active duty, had to discontinue such course pursuit
				as a result of being called or ordered to serve on active duty under section
				688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; or
													(ii)in the case of an individual serving
				on active duty, had to discontinue such course pursuit as a result of being
				ordered to a new duty location or assignment or to perform an increased amount
				of work; and
													(B)failed to receive credit or lost
				training time toward completion of the individual's approved education,
				professional, or vocational objective as a result of having to discontinue, as
				described in subparagraph (A), the individual's course pursuit.
												(3)The period for which, by reason of
				this subsection, educational assistance is not charged against entitlement or
				counted toward the applicable aggregate period under section 3695 of this title
				shall not exceed the portion of the period of enrollment in the course or
				courses from which the individual failed to receive credit or with respect to
				which the individual lost training time, as determined under paragraph
				(2)(B).
											3313.Educational
				assistance: amount; payment
										(a)PaymentThe
				Secretary shall pay to each individual entitled to educational assistance under
				this chapter who is pursuing an approved program of education (other than a
				program covered by subsections (e) through (i)) the amounts specified in
				subsection (c) to meet the expenses of such individual's subsistence, tuition,
				fees, and other educational costs for pursuit of such program of
				education.
										(b)Approved
				programs of educationExcept as provided in subsections (g)
				through (i), a program of education is an approved program of education for
				purposes of this chapter if the program of education is approved for purposes
				of chapter 30 of this title.
										(c)Amount of
				educational assistanceThe amounts payable under this subsection
				for pursuit of an approved program of education are amounts as follows:
											(1)An amount equal to
				the established charges for in-State students for the program of education at
				the most expensive public postsecondary institution of any State.
											(2)A stipend in the
				amount of $1,000 for each month for room, board, books, supplies, equipment,
				and other educational materials.
											(d)Frequency of
				payment(1)Except as provided in
				paragraph (2), payment of the amounts payable under subsections (c)(1) and
				(c)(2) shall be made on a monthly basis.
											(2)At the request of an individual
				entitled to educational assistance under this chapter, payment of the amounts
				payable under subsections (c)(1) and (c)(2) shall be made in a lump-sum amount
				for the entire quarter, semester, or term, as applicable, before the
				commencement of such quarter, semester, or term.
											(3)The Secretary shall prescribe in
				regulations methods for determining the number of months (including fractions
				thereof) of entitlement of an individual to educational assistance this
				subsection that are chargeable under this subsection for an advance payment of
				amounts under paragraphs (1) and (2) on a quarter, semester, term, or other
				basis.
											(e)Programs of
				education pursued on active duty(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of education
				while on active duty.
											(2)The amount of educational assistance
				payable under this chapter to an individual pursuing a program of education
				while on active duty is the lesser of—
												(A)the established charges which
				similarly circumstanced nonveterans enrolled in the program of education
				involved would be required to pay; or
												(B)the amount of the charges of the
				educational institution as elected by the individual in the manner specified in
				section 3014(b)(1) of this title.
												(3)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at the rate of
				one month for each such month.
											(f)Programs of
				education pursued on less than half-time basis(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of education
				on less than half-time basis.
											(2)The educational assistance payable
				under this chapter to an individual pursuing a program of education on less
				than half-time basis is the amounts as follows:
												(A)The amount equal to the lesser
				of—
													(i)the established charges which
				similarly circumstanced nonveterans enrolled in the program of education
				involved would be required to pay; or
													(ii)the maximum amount that would be
				payable to the individual for the program of education under paragraph (1) of
				subsection (c), for the program of education if the individual were entitled to
				amounts for the program of education under subsection (c) rather than this
				subsection.
													(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly stipend for
				housing otherwise payable to the individual under subsection (c).
												(C)A stipend in an amount equal to the
				amount of the appropriately reduced amount of the yearly stipend for books,
				supplies, equipment, and other educational costs otherwise payable to the
				individual under subsection (c).
												(3)(A)Except as provided in
				subparagraph (C), payments of the amounts payable to an individual under
				subparagraphs (A) and (B) of paragraph (2) shall be made on a monthly
				basis.
												(B)Payment of the amounts payable to an
				individual under subparagraph (C) of paragraph (2) for pursuit of a program of
				education on less than half-time basis shall be made in a lump-sum, and shall
				be made not later than the last day of the month immediately following the
				month in which certification is received from the educational institution
				involved that the individual has enrolled in and is pursuing a program of
				education at the institution.
												(C)At the request of an individual entitled to
				educational assistance under this chapter, payment of the amounts payable under
				subparagraph (A) of paragraph (2) for pursuit of a program of education on less
				than a half-time basis shall be made in a lump-sum amount for the entire
				quarter, semester, or term, as applicable, of the program of education before
				the commencement of such quarter, semester, or term.
												(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at a percentage
				of a month equal to—
												(A)the number of course hours borne by
				the individual in pursuit of the program of education involved, divided
				by
												(B)the number of course hours for
				full-time pursuit of such program of education.
												(g)Apprenticeship
				or other on-job training(1)Educational assistance
				is payable under this chapter for full-time pursuit of a program of
				apprenticeship or other on-job training described in paragraphs (1) and (2) of
				section 3687(a) of this title.
											(2)The educational assistance payable
				under this chapter to an individual for pursuit of a program of apprenticeship
				or training referred to in paragraph (1) is the amounts as follows:
												(A)The amount equal to the lesser
				of—
													(i)the established charge which
				similarly circumstances nonveterans enrolled in the program would be required
				to pay; or
													(ii)the maximum amount that would be
				payable to the individual for the program of education under paragraph (1) of
				subsection (c) for the program of education if the individual were entitled to
				amounts for the program of education under subsection (c) rather than this
				subsection.
													(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly stipend for
				housing otherwise payable to the individual under subsection (c).
												(C)A stipend in an amount equal to the
				amount of the appropriately reduced amount of the yearly stipend for books,
				supplies, equipment, and other educational costs otherwise payable to the
				individual under subsection (c).
												(3)The nature and amount of the tuition,
				fees, and other expenses constituting the established charge for a program of
				apprenticeship or training under this subsection shall be determined in
				accordance with regulations prescribed by the Secretary.
											(4)(A)Payment of the amounts
				payable under subparagraphs (A) and (C) of paragraph (2) for pursuit of a
				program of apprenticeship or training shall be made, at the election of the
				Secretary—
													(i)in a lump sum for such period of the
				program as the Secretary shall determine before the commencement of such period
				of the program; or
													(ii)on a monthly basis.
													(B)Payments of the amounts payable under
				subparagraph (B) of paragraph (2) shall be made on a monthly basis.
												(5)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at the rate of
				one month for each such month.
											(h)Programs of
				education by correspondence(1)Educational assistance
				is payable under this chapter for pursuit of a program of education exclusively
				by correspondence.
											(2)The educational assistance payable
				under this chapter to an individual who is pursuing a program of education
				exclusively by correspondence is the amounts as follows:
												(A)An amount equal to 55 percent of
				amount that would be payable to the individual for the program of education
				under paragraph (1) of subsection (c) for the program of education if the
				individual were entitled to amounts for the program of education under
				subsection (c) rather than this subsection.
												(B)A stipend in an amount equal to the
				equivalent of 55 percent of the appropriately reduced amount of the yearly
				stipend for books, supplies, equipment, and other educational costs otherwise
				payable to the individual under subsection (c).
												(3)Payment of the amounts payable under
				paragraph (2) for pursuit of a program of education by correspondence shall be
				made quarterly on a pro rata basis for the lessons completed by the individual
				and serviced by the institution involved.
											(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at the rate of
				one month for each such month.
											(i)Flight
				training(1)Educational assistance
				is payable under this chapter for a program of education consisting of flight
				training as follows:
												(A)Courses of flight training approved
				under section 3860A(b) of this title.
												(B)Flight training meeting the
				requirements of section 3034(d) of this title.
												(2)Paragraphs (2) and (4) of section
				3032(e) of this title shall apply with respect to the availability of
				educational assistance under this chapter for pursuit of flight training
				covered by paragraph (1).
											(3)The educational assistance payable
				under this chapter to an individual for pursuit of a program of education
				consisting of flight training covered by paragraph (1) is the amounts as
				follows:
												(A)The amount equal to the lesser
				of—
													(i)the established charge which
				similarly circumstances nonveterans enrolled in the program would be required
				to pay; or
													(ii)the maximum amount that would be
				payable to the individual for the program of education under paragraph (1) of
				subsection (c) for the program of education if the individual were entitled to
				amounts for the program of education under subsection (c) rather than this
				subsection.
													(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly stipend for
				housing otherwise payable to the individual under subsection (c).
												(C)A monthly stipend in an amount equal
				to the monthly equivalent of the appropriately reduced amount of the yearly
				stipend for books, supplies, equipment, and other educational costs otherwise
				payable to the individual under subsection (c).
												(4)The nature and amount of the tuition,
				fees, and other expenses constituting the established charge for a program of
				flight training under this subsection shall be determined in accordance with
				regulations prescribed by the Secretary.
											(5)Payment of the amounts payable under
				paragraph (3) for pursuit of a program of flight training shall be made on a
				monthly basis.
											(6)For each month for which amounts are
				paid an individual under this subsection, the entitlement of the individual to
				educational assistance under this chapter shall be charged at the rate of one
				month for each such month.
											(j)Payment of
				certain amounts by voucherAmounts payable under subsections
				(c)(1), (e)(2)(A), (f)(2)(A), (g)(2)(A), (h)(2)(A), and (i)(3)(A) shall be paid
				to the individual concerned in the form of a voucher, or other form of credit
				specified by the Secretary for purposes of this subsection, that is redeemable
				by the educational institution concerned in such manner as the Secretary shall
				prescribe.
										(k)Established
				charges defined(1)In subsections (c), (e),
				and (f), the term established charges, in the case of a program of
				education, means the actual charges (as determined pursuant to regulations
				prescribed by the Secretary) for tuition and fees which similarly circumstanced
				nonveterans enrolled in the program of education would be required to
				pay.
											(2)Established charges shall be
				determined for purposes of this subsection on the following basis:
												(A)In the case of an individual enrolled
				in a program of education offered on a term, quarter, or semester basis, the
				tuition and fees charged the individual for the term, quarter, or
				semester.
												(B)In the case of an individual enrolled
				in a program of education not offered on a term, quarter, or semester basis,
				the tuition and fees charged the individual for the entire program of
				education.
												3314.Tutorial
				assistance
										(a)In
				generalSubject to subsection (b), an individual entitled to
				educational assistance under this chapter shall also be entitled to benefits
				provided an eligible veteran under section 3492 of this title.
										(b)Conditions(1)The provision of
				benefits under subsection (a) shall be subject to the conditions applicable to
				an eligible veteran under section 3492 of this title.
											(2)In addition to the conditions
				specified in paragraph (1), benefits may not be provided to an individual under
				subsection (a) unless the professor or other individual teaching, leading, or
				giving the course for which such benefits are provided certifies that—
												(A)such benefits are essential to correct
				a deficiency of the individual in such course; and
												(B)such course is required as a part of,
				or is prerequisite or indispensable to the satisfactory pursuit of, an approved
				program of education.
												(c)Amount(1)The amount of benefits
				described in subsection (a) that are payable under this section may not exceed
				$100 per month, for a maximum of 12 months, or until a maximum of $1,200 is
				utilized.
											(2)The amount provided an individual
				under this subsection is in addition to the amounts of educational assistance
				paid the individual under section 3313 of this title.
											(d)No charge
				against entitlementAny benefits provided an individual under
				subsection (a) are in addition to any other educational assistance benefits
				provided the individual under this chapter.
										3315.Licensure and
				certification tests
										(a)In
				generalAn individual entitled to educational assistance under
				this chapter shall also be entitled to payment for one licensing or
				certification test described in section 3452(b) of this title.
										(b)Limitation on
				amountThe amount payable under subsection (a) for a licensing or
				certification test may not exceed the lesser of—
											(1)$2,000; or
											(2)the fee charged
				for the test.
											(c)No charge against
				entitlementAny amount paid an individual under subsection (a) is
				in addition to any other educational assistance benefits provided the
				individual under this chapter.
										3316.Supplemental
				educational assistance for additional service
										(a)In
				generalUnder such regulations as the Secretary of Defense shall
				prescribe, an individual entitled to educational assistance under this chapter
				shall be eligible for supplemental educational assistance for additional
				service as authorized by the provisions of subchapter III of chapter 30 of this
				title.
										(b)AdministrationThe
				qualification for entitlement, amount, and payment of supplemental educational
				assistance under this section shall be in accordance with the provisions of
				subchapter III of chapter 30 of this title, except that any reference in such
				provisions to eligibility for basic educational assistance under a provision of
				subchapter II of chapter 30 of this title shall be treated as a reference to
				eligibility for educational assistance under the appropriate provision of this
				chapter.
										3317.Transfer of
				entitlement to basic educational assistance
										(a)In
				generalSubject to the provisions of this section, an individual
				who is entitled to basic educational assistance under this subchapter to elect
				to transfer to one or more of the dependents specified in subsection (b) a
				portion of such individual's entitlement to such assistance.
										(b)Eligible
				DependentsAn individual approved to transfer an entitlement to
				basic educational assistance under this section may transfer the individual’s
				entitlement as follows:
											(1)To the individual’s
				spouse.
											(2)To one or more of
				the individual’s children.
											(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
											(c)Designation of
				TransfereeAn individual transferring an entitlement to basic
				educational assistance under this section shall—
											(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
											(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
											(3)specify the period
				for which the transfer shall be effective for each dependent designated under
				paragraph (1).
											3318.Use of educational
				assistance benefits for the repayment of Federal student loans for certain
				courses of education
										(a)Use of
				benefitsNotwithstanding any other provision of this chapter, an
				individual who is entitled to educational assistance under this subchapter may
				apply amounts of such educational assistance otherwise available to the
				individual to repay some or all of any Federal student loan balance owed by the
				individual for a course of education.
										(b)Amount of
				paymentsThe Secretary shall make monthly payments under this
				section in such amounts as the individual may elect for the repayment of a
				Federal student loan of such an individual.
										(c)Arrangements To
				make paymentsThe Secretary shall enter into such arrangements,
				and shall prescribe such regulations, as may be necessary to carry out this
				section.
										(d)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.).
										IIIAdministrative
				Provisions
									3321.Time
				limitation for use of and eligibility for entitlement
										(a)In
				generalExcept as provided in this section, the period during
				which an individual entitled to educational assistance under this chapter may
				use such individual's entitlement expires at the end of the 20-year period
				beginning on the date of such individual's last discharge or release from
				active duty.
										(b)Exceptions(1)Subsections (b), (c),
				and (d) of section 3031 of this title shall apply with respect to the running
				of the 20-year period described in subsection (a) of this section in the same
				manner as such subsections apply under section 3031 of this title with respect
				to the running of the 10-year period described in section 3031(a) of this
				title.
											(2)Section 3031(f) of this title shall
				apply with respect to the termination of an individual's entitlement to
				educational assistance under this chapter in the same manner as such section
				applies to the termination of an individual's entitlement to educational
				assistance under chapter 30 of this title, except that, in the administration
				of such section for purposes of this chapter, the reference to section 3013 of
				this title shall be deemed to be a reference to 3312 of this title.
											(3)For purposes of subsection (a), an
				individual's last discharge or release from active duty shall not include any
				discharge or release from a period of active duty of less than 90 days of
				continuous service, unless the individual is discharged or released as
				described in section 3011(c)(4).
											3322.Bar to
				duplication of educational assistance benefits
										(a)In
				generalAn individual entitled to educational assistance under
				this chapter who is also eligible for educational assistance under chapter 30,
				31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the
				provisions of the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561
				note) may not receive assistance under two or more such programs concurrently,
				but shall elect (in such form and manner as the Secretary may prescribe) under
				which chapter or provisions to receive educational assistance.
										(b)Inapplicability of
				service treated under educational loan repayment programsA
				period of service counted for purposes of repayment of an education loan under
				chapter 109 of title 10 may not be counted as a period of service for
				entitlement to educational assistance under this chapter.
										(c)Service in
				Selected ReserveAn individual who serves in the Selected Reserve
				may receive credit for such service under only one of this chapter, chapter 30
				of this title, and chapters 1606 and 1607 of title 10, and shall elect (in such
				form and manner as the Secretary may prescribe) under which chapter such
				service is to be credited.
										(d)Additional
				coordination mattersIn the case of an individual entitled to
				educational assistance under chapter 30, 31, 32, or 35 of this title, chapter
				107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of
				1980, or making contributions toward entitlement to educational assistance
				under chapter 30 of this title, as of the date of the enactment of the
				Returning Soldiers’ Bill of Rights
				Act, coordination of entitlement to educational assistance under
				this chapter, on the one hand, and such chapters or provisions, on the other,
				shall be governed by the provisions of section 101(c) of the
				Returning Soldiers’ Bill of Rights
				Act.
										3323.Administration
										(a)In
				general(1)Except as otherwise
				provided in this chapter, the provisions specified in section 3034(a)(1) of
				this title shall apply to the provision of educational assistance under this
				chapter.
											(2)In applying the provisions referred
				to in paragraph (1) to an individual entitled to educational assistance under
				this chapter for purposes of this section, the reference in such provisions to
				the term eligible veteran shall be deemed to refer to an
				individual entitled to educational assistance under this chapter.
											(3)In applying section 3474 of this
				title to an individual entitled to educational assistance under this chapter
				for purposes of this section, the reference in such section 3474 to the term
				educational assistance allowance shall be deemed to refer to
				educational assistance payable under section 3313 of this title.
											(4)In applying section 3482(g) of this
				title to an individual entitled to educational assistance under this chapter
				for purposes of this section—
												(A)the first reference to the term
				educational assistance allowance in such section 3482(g) shall be
				deemed to refer to educational assistance payable under section 3313 of this
				title; and
												(B)the first sentence of paragraph (1) of
				such section 3482(g) shall be applied as if such sentence ended with
				equipment.
												(b)Information on
				benefits(1)The Secretary of
				Veterans Affairs shall provide the information described in paragraph (2) to
				each member of the Armed Forces at such times as the Secretary of Veterans
				Affairs and the Secretary of Defense shall jointly prescribe in
				regulations.
											(2)The information described in this
				paragraph is information on benefits, limitations, procedures, eligibility
				requirements (including time-in-service requirements), and other important
				aspects of educational assistance under this chapter, including application
				forms for such assistance under section 5102 of this title.
											(3)The Secretary of Veterans Affairs
				shall furnish the information and forms described in paragraph (2), and other
				educational materials on educational assistance under this chapter, to
				educational institutions, training establishments, military education
				personnel, and such other persons and entities as the Secretary considers
				appropriate.
											(c)Regulations(1)The Secretary shall
				prescribe regulations for the administration of this chapter.
											(2)Any regulations prescribed by the
				Secretary of Defense for purposes of this chapter shall apply uniformly across
				the Armed Forces.
											3324.Allocation of
				administration and costs
										(a)AdministrationExcept
				as otherwise provided in this chapter, the Secretary shall administer the
				provision of educational assistance under this chapter.
										(b)CostsPayments
				for entitlement to educational assistance earned under this chapter shall be
				made from funds appropriated to, or otherwise made available to, the Department
				of Veterans Affairs for the payment of readjustment
				benefits.
										.
					(2)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 32 the following new
			 item:
						
							
								33.Basic
				  Educational Assistance for Service in Support of a Contingency
				  Operation3301
							
							.
					(b)Conforming
			 amendments
					(1)Amendments
			 relating to duplication of benefits
						(A)Section 3033 of
			 title 38, United States Code, is amended—
							(i)in
			 subsection (a)(1), by inserting 33, after 32,;
			 and
							(ii)in subsection
			 (c), by striking both the program established by this chapter and the
			 program established by chapter 106 of title 10 and inserting two
			 or more of the programs established by this chapter, chapter 33 of this title,
			 and chapters 1606 and 1607 of title 10.
							(B)Paragraph (4) of
			 section 3695(a) of such title is amended to read as follows:
							
								(4)Chapters 30, 32,
				33, 34, 35, and 36 of this
				title.
								.
						(C)Section 16163(e)
			 of title 10, United States Code, is amended by inserting 33,
			 after 32,.
						(2)Additional
			 conforming amendments
						(A)Title 38, United
			 States Code, is further amended by inserting 33, after
			 32, each place it appears in the following provisions:
							(i)In
			 subsections (b) and (e)(1) of section 3485.
							(ii)In
			 section 3688(b).
							(iii)In
			 subsections (a)(1), (c)(1), (c)(1)(G), (d), and (e)(2) of section 3689.
							(iv)In
			 section 3690( b)(3)(A).
							(v)In
			 subsections (a) and (b) of section 3692.
							(vi)In
			 section 3697(a).
							(B)Section
			 3697A(b)(1) of such title is amended by striking or 32 and
			 inserting 32, or 33.
						(c)Applicability to
			 individuals under Montgomery GI Bill program
					(1)Individuals
			 eligible to elect participation in educational assistance program for service
			 in support of a contingency operationAn individual may elect to
			 receive educational assistance under chapter 33 of title 38, United States Code
			 (as added by subsection (a)), if such individual—
						(A)before, on, or
			 after of the date of the enactment of this Act—
							(i)is
			 entitled to basic educational assistance under chapter 30 of title 38, United
			 States Code, whether or not the individual has used all or part of the
			 individual’s entitlement under that chapter;
							(ii)is entitled to educational assistance under
			 chapter 107, 1606, or 1607 of title 10, United States Code, whether or not the
			 individual has used all or part of the individual’s entitlement under that
			 chapter;
							(iii)is
			 a member of the Armed Forces who is eligible for receipt of basic educational
			 assistance under chapter 30 of title 38, United States Code, and is making
			 contributions toward such assistance under section 3011(b) or 3012(c) of such
			 title; or
							(iv)is
			 a member of the Armed Forces who is not entitled to basic educational
			 assistance under chapter 30 of title 38, United States Code, by reason of an
			 election under section 3011(c)(1) or 3012(d)(1) of such title; and
							(B)as of the date of
			 the individual's election under this paragraph, meets the requirements for
			 entitlement to educational assistance under chapter 33 of title 38, United
			 States Code (as so added).
						(2)Election on
			 treatment of transferred entitlement
						(A)ElectionIf,
			 on the date an individual described in subparagraph (A)(i) or (A)(iii) of
			 paragraph (1) makes an election under that paragraph, a transfer of the
			 entitlement of the individual to basic educational assistance under section
			 3020 of title 38, United States Code, is in effect and a number of months of
			 the entitlement so transferred remain unutilized, the individual may elect to
			 revoke all or a portion of the entitlement so transferred that remains
			 unutilized.
						(B)Availability of
			 revoked entitlementAny entitlement revoked by an individual
			 under this paragraph shall no longer be available to the dependent to whom
			 transferred, but shall be available to the individual instead for educational
			 assistance under chapter 33 of title 38, United States Code (as so added), as
			 provided in paragraph (3)(B).
						(C)Availability of
			 unrevoked entitlementAny entitlement described in subparagraph
			 (A) that is not revoked by an individual in accordance with that subparagraph
			 shall remain available to the dependent or dependents concerned in accordance
			 with the current transfer of such entitlement under section 3020 of title 38,
			 United States Code.
						(3)Educational
			 assistance for service in support of a contingency operation
						(A)In
			 generalSubject to subparagraph (B), an individual making an
			 election under paragraph (1) shall be entitled to educational assistance under
			 chapter 33 of title 38, United States Code (as so added), in accordance with
			 the provisions of such chapter, instead of basic educational assistance under
			 chapter 30 of title 38, United States Code, or educational assistance under
			 chapter 107, 1606, or 1607 of title 10, United States Code, as
			 applicable.
						(B)Limitation on
			 entitlement for certain individualsIn the case of an individual
			 making an election under paragraph (1) who is described by subparagraph (A)(i)
			 of that paragraph, the number of months of entitlement of such individual to
			 educational assistance under chapter 33 of title 38, United States Code (as so
			 added), shall be the number of months equal to the number of months of unused
			 entitlement of such individual under chapter 30 of title 38, United States
			 Code, as of the date of the election, including any number of months
			 entitlement revoked by the individual under paragraph (2)(A).
						(4)Continuing
			 educational assistance under montgomery gi bill
						(A)In
			 generalIf the aggregate amount of entitlement to educational
			 assistance under chapter 33 of title 38, United States Code (as so added),
			 accumulated by an individual described in subparagraph (A)(i) or (A)(ii) of
			 paragraph (1) who makes an election under that paragraph is less than 36
			 months, the individual shall retain, and may utilize, any unutilized
			 entitlement of the individual to educational assistance under chapter 30 of
			 title 38, United States Code, or chapter 107, 1606, or 1607 of title 10, United
			 States Code, as applicable, for a number of months equal to the lesser
			 of—
							(i)36
			 months minus the number of months of entitlement so accumulated by the
			 individual; or
							(ii)the
			 number of months of such unutilized entitlement of the individual.
							(B)Utilization of
			 retained entitlementThe utilization of entitlement retained by
			 an individual under this paragraph shall be governed by the provisions of
			 chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607 of
			 title 10, United States Code, as applicable.
						(5)Treatment of
			 contributions toward basic educational assistance
						(A)Refund of
			 contributionsExcept as provided in subparagraph (B), the
			 Secretary of Veterans Affairs shall pay to each individual making an election
			 under paragraph (1) who is described by clause (i), (iii), or (v) of
			 subparagraph (A) of that paragraph an amount equal to the total amount of
			 contributions made by such individual under subchapter II of chapter 30 of
			 title 38, United States Code, for basic educational assistance under that
			 chapter, including any contributions made under subsection (b) or (e) of
			 section 3011 of such title or any contributions made under subsection (c) or
			 (f) of section 3012 of such title.
						(B)ExceptionIn
			 the case of an individual described by subparagraph (A) who is entitled to
			 basic educational assistance under chapter 30 of title 38, United States Code,
			 by reason of paragraph (4)(A), the amount payable to the individual under this
			 paragraph shall be an amount equal to—
							(i)the
			 amount otherwise payable to the individual under subparagraph (A), multiplied
			 by
							(ii)a
			 fraction—
								(I)the numerator of
			 which is the number equal to the number of months of basic educational
			 assistance under chapter 30 of title 38, United States Code, to which the
			 individual is entitled by reason of paragraph (4)(A); and
								(II)the denominator of
			 which is 36.
								(C)Cessation of
			 contributionsEffective as of the first month beginning on or
			 after the date of an election under paragraph (1) of an individual described by
			 subparagraph (A)(v) of that paragraph, the obligation of such individual to
			 make contributions under section 3011(b) or 3012(c) of title 38, United States
			 Code, as applicable, shall cease, and the requirements of such section shall be
			 deemed to be no longer applicable to such person.
						(6)Termination of
			 entitlement under montgomery gi billExcept as otherwise provided
			 in paragraph (4), effective on the last day of the month in which an individual
			 makes an election under paragraph (1), the entitlement, if any, of the
			 individual to basic educational assistance under chapter 30 of title 38, United
			 States Code, or educational assistance under chapter 107, 1606, or 1607 of
			 title 10, United States Code, as applicable, shall terminate.
					(7)Irrevocability
			 of electionsAn election under paragraph (1) or (2)(A) is
			 irrevocable.
					IIHousing
			201.Repeal of
			 Department of Veterans Affairs housing loan fee
				(a)Repeal
					(1)In
			 generalChapter 37 of title 38, United States Code, is amended by
			 striking section 3729.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3729.
					(b)Conforming
			 amendmentsSuch title is further amended—
					(1)in section
			 2041(b)(2)—
						(A)by striking
			 subparagraph (C);
						(B)in subparagraph (A), by inserting
			 and after the semicolon; and
						(C)in subparagraph (B), by striking the
			 semicolon and inserting a period;
						(2)in section
			 3722(c)—
						(A)by striking
			 paragraph (2); and
						(B)by redesignating
			 paragraph (3) as paragraph (2); and
						(3)in
			 section 3734(b)(2)—
						(A)by striking
			 subparagraph (A); and
						(B)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (A) through (D),
			 respectively.
						202.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for housing loans under chapter 37 of title 38,
			 United States Code, $250,000,000 for each fiscal year.
			203.Readjustment
			 housing allowance
				(a)Provision of
			 housing allowanceThe
			 Secretary of Veterans Affairs shall provide to each qualifying veteran a
			 voucher in an amount sufficient to pay for the cost of the veteran’s housing
			 for 180 days, except that in no case shall the amount of the voucher exceed
			 $6,000.
				(b)Qualifying
			 veteranFor purposes of this
			 section, the term qualifying veteran means a veteran of Operation
			 Iraqi Freedom or Operation Enduring Freedom who, on or after September 11,
			 2001, serves or served, or both, an aggregate of at least 6 months on active
			 duty in the Armed Forces in support of a contingency operation.
				IIIEmployment
			301.Authorization
			 of appropriations for veterans employment and trainingThere is authorized to be appropriated for
			 veterans’ employment and training under chapter 41 of title 38, United States
			 Code—
				(1)$350,000,000 for
			 fiscal year 2009;
				(2)$375,000,000 for
			 fiscal year 2010;
				(3)$400,000,000 for
			 fiscal year 2011;
				(4)$425,000,000 for
			 fiscal year 2012; and
				(5)$450,000,000 for
			 fiscal year 2012.
				302.Authorization
			 of appropriations for the service members occupational conversion and training
			 actThere is authorized to be
			 appropriated to carry out the Service Members Occupational Conversion and
			 Training Act (subtitle G of title XLIV of division D of Public Law 102–484 (106
			 Stat. 2757 et seq.))—
				(1)$50,000,000 for
			 fiscal year 2009;
				(2)$55,000,000 for
			 fiscal year 2010;
				(3)$60,000,000 for
			 fiscal year 2011;
				(4)$65,000,000 for
			 fiscal year 2012; and
				(5)$70,000,000 for
			 fiscal year 2012.
				
